Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152361                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 152361
                                                                     COA: 327106
                                                                     Wayne CC: 75-008084
  LEDURA WATKINS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 26, 2015
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave, we VACATE the August 26, 2015 order of the Court of Appeals and
  REMAND this case to the Wayne Circuit Court for reconsideration, under MCR
  6.508(D), of Issues I and II of the defendant’s motion for relief from judgment. The
  circuit court erred in applying People v Cress, 468 Mich 678 (2003), to an analysis of
  whether the defendant’s motion was improperly successive under MCR 6.502(G). See
  People v Swain, 499 Mich 920 (2016). Cress does not apply to the procedural threshold
  of MCR 6.502(G)(2), as the plain text of the court rule does not require that a defendant
  satisfy all elements of the test. In Issues I and II, the defendant provided “a claim of new
  evidence that was not discovered before the first” motion for relief from judgment, MCR
  6.502(G)(2).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2016
           s0829
                                                                                Clerk